Exhibit May 4, 2009 Greenlight Capital Re, Ltd. 802 West Bay Road, The Grand Pavilion Grand Cayman, KY1-1205 Cayman Islands Re:Greenlight Capital Re, Ltd. Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as special counsel to Greenlight Capital Re, Ltd., an exempted company limited by shares incorporated under the laws of the Cayman Islands (the “Company”), in connection with the Registration Statement on Form S-3 (the “Registration Statement”) filed by the Company with the Securities and Exchange
